DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on September 29, 2021.

Reason for Allowance

Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on June 29, 2021 and applicant’s amendment and arguments submitted on September 29, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2017/0197549 A1 Vladimerou et al, discloses a method of generating a collision warning to a driver of a host vehicle, the method comprising: estimating, by circuitry, a geometry of a lane of a road in which the host vehicle is traversing; identifying, via a non-line-of-sight sensor, at least one remote vehicle traversing ahead of the host vehicle in the estimated lane of the road; tracking, via a line of sight sensor, a preceding vehicle traversing directly ahead of the host vehicle in the estimated road-lane; detecting a speed of a slowest remote vehicle of the at least one identified remote vehicles; predicting by circuitry, a motion of the preceding vehicle based on the detected speed of the slowest remote vehicle and an inter-vehicle distance; and generating a warning to the driver of the host vehicle based on the predicted relative motion of the preceding vehicle to the host vehicle.

U.S. Publication No. 2016/0229410 A1 of Clarke et al., discloses a system may include at least one image capture device configured to acquire a plurality of images of an area in a vicinity of the vehicle; a data interface; and at least one processing device. The at least one processing device may be configured to: receive the plurality of images via the data interface; determine from the plurality of images a first lane constraint on a first side of the vehicle; determine from the plurality of images a second lane constraint 

U.S. Publication No. 2014/0005906 A1 of Pandita et al, discloses using shortwave wireless communications such as vehicle-to-vehicle communications. The host vehicle may also receive data from sensors on the host vehicle, such as radar, lidar, imaging sensors, or other sensors. Data may also be received from wireless communication networks such as the Internet, or networks local to the road. Data may be received directly or through a network from roadside sensors. Further, GPS sensors, digital maps and road-speed-limit database may be used to provide speed limit data, or road data of other types. Examples of the present invention include an improved adaptive cruise control (ACC) that uses the predictive approaches of the present invention to allow anticipatory control inputs to the vehicle. In a conventional ACC, a 

U.S. Publication No. 2017/0369062 A1 of Saigusa et al, discloses a computer-implemented method for controlling a host vehicle having a vehicle control system that controls motion of the host vehicle relative to a preceding vehicle that is immediately ahead of the host vehicle. The method includes determining a relative headway distance and a relative velocity between the host vehicle and the preceding vehicle, and an acceleration rate of the preceding vehicle. The method includes receiving message packets transmitted from a leading vehicle and the message packets contain parameters of the leading vehicle including an acceleration rate of the leading vehicle. Further, the method includes calculating an acceleration control rate for the host vehicle to maintain the headway reference distance between the host vehicle and the preceding vehicle, based on the relative headway distance, the relative velocity, the acceleration rate of the preceding vehicle, and the acceleration rate of the leading vehicle. The acceleration rate is output to a vehicle controller to control motion of the host vehicle.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						November 06, 2021           Primary Examiner, Art Unit 2685